
	
		I
		112th CONGRESS
		1st Session
		H. R. 2750
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Inslee (for
			 himself, Mr. Bartlett,
			 Mr. Tonko,
			 Ms. Berkley,
			 Mr. Blumenauer,
			 Ms. Baldwin,
			 Mr. Israel,
			 Mr. Pascrell,
			 Mr. Quigley, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  investment tax credit for combined heat and power system
		  property.
	
	
		1.PurposeThe purposes of this Act are—
			(1)to promote energy
			 efficiency through the use of combined heat and power systems by increasing
			 limits on the size of systems qualifying for tax credits under section 48(c) of
			 the Internal Revenue Code of 1986, and
			(2)to allow systems
			 using waste energy from industrial processes to produce electricity or
			 mechanical energy to qualify for the tax credits.
			2.Modifications in
			 credit for combined heat and power system property
			(a)Modification of
			 certain capacity limitationsSubparagraph (B) of section 48(c)(3)
			 of the Internal Revenue Code of 1986 is amended—
				(1)in clause
			 (ii)—
					(A)by striking
			 15 megawatts and inserting 25 megawatts,
			 and
					(B)by striking
			 20,000 horsepower and inserting 34,000
			 horsepower, and
					(2)by striking clause
			 (iii).
				(b)Inclusion of
			 waste energy recovery and related technologies
				(1)In
			 generalSubparagraph (A) of section 48(c)(3) of such Code is
			 amended to read as follows:
					
						(A)Combined heat
				and power system propertyThe
				term combined heat and power system property means property
				comprising a system which is placed in service before January 1, 2017,
				and—
							(i)which uses the same energy source for the
				simultaneous or sequential generation of electrical power, mechanical shaft
				power, or both, in combination with the generation of steam or other forms of
				useful thermal energy (including heating and cooling applications), and—
								(I)produces at least
				20 percent of its total useful energy in the form of thermal energy which is
				not used to produce electrical or mechanical power (or combination
				thereof),
								(II)produces at least
				20 percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof), and
								(III)has an energy
				efficiency percentage exceeding 60 percent, or
								(ii)which produces electrical or mechanical
				power or usable thermal energy (in the form of steam, hot water, or other
				heated thermal working fluid) from recovered waste energy, including systems
				using—
								(I)back-pressure
				turbines in place of pressure-reducing valves,
								(II)rankine,
				sterling, kalina, or other heat engines, or
								(III)waste energy to
				heat a thermal working fluid to displace the need for combustion of a
				fuel.
								.
				(2)Conforming
			 amendmentSection
			 48(c)(3)(D)(i) of such Code is amended by striking subparagraph
			 (A)(iii) and inserting subparagraph (A)(i)(III).
				(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
